 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7                     (HONORABLE JANIS L. SAMMARTINO)
 8
 9 UNITED STATES OF AMERICA,                       )   CASE NO.: 20CR1366-JLS
                                                   )
10                 Plaintiff,                      )
                                                   )
11    v.                                           )   ORDER GRANTING JOINT
                                                   )   MOTION TO CONTINUE
12 YESENIA HUERTA,                                 )   MOTION HEARING/TRIAL
                                                   )   SETTING DATE
13                 Defendant.                      )
                                                   )
14                                                 )

15
                 Pursuant to joint motion and good cause appearing, IT IS HEREBY
16
     ORDERED that the Motion Hearing/Trial Setting set for July 2, 2021 be continued
17
     to August 13, 2021 at 1:30 p.m. Defendant shall file an acknowledgement of the new
18
     hearing date by July 16, 2021.
19
           For the reasons set forth in the joint motion, the Court finds that the ends of
20
     justice will be served by granting the requested continuance, and these outweigh the
21
     interests of the public and the defendant in a speedy trial. Accordingly, the delay
22
     occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
23
     as well as under 18 U.S.C. § 3161(h)(1)(D).
24
         IT IS SO ORDERED.
25 Dated: June 23, 2021
26
27
28
